DETAILED ACTION
	This action is responsive to the following communication: the response filed 6/14/2022.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 1 is cancelled; 2-21 are pending.  
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted 6/14/2022 has been considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  it appears that “a second program voltage” in line(s) 2 was meant to be -- the second program voltage --.  
Claim 16 is objected to because of the following informalities:  it appears that “the sequence” in line(s) 8 was meant to be -- a sequence --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US 9,269,445 ‒hereinafter Abe).

Regarding claim 2, Abe discloses a memory device, comprising:
a memory array (111; fig. 2) including a plurality of memory cells (memory cell transistors MT; fig. 3);
a plurality of word lines (WL0-WL7; fig. 3) coupled to the plurality of memory cells (memory cell transistors MT; fig. 3);
a word line driver (112; fig. 2) coupled to the plurality of word lines (col. 4 lines 44-46); and
a controller (200; fig. 1) coupled to the word line driver (112; fig. 2) and configured to instruct (col. 4 lines 7-8) the word line driver to:
apply (at S13a; fig. 6) a first program voltage (a first VPGM voltage of a foggy program; fig. 8) to a selected word line (WLx; fig. 6) of the plurality of word lines (WL0-WL7; fig. 3) coupled to one or more selected memory cells (memory cell transistor(s) MT of a cell set; fig. 3) of the plurality of memory cells (memory cell transistors MT; fig. 3), wherein the first program voltage is incremented by a first amount (ΔVPGM_F; fig. 8);
apply a first verify voltage (VVfyF; fig. 8, col. 10 lines 60-61) to the selected word line between two adjacent program voltage pulses (i.e. between first and second VPGM voltages of the foggy program; fig. 8);
in response to a voltage (i.e. a threshold voltage) of all of the one or more selected memory cells (memory cell transistor(s) MT of the cell set; fig. 3) fails to pass the first verify voltage (S23, NO; col. 10 lines 24-27), apply (at S25-S26; fig. 7) the first program voltage incremented with the first amount (i.e. in a repeat program; fig. 7-8, col. 10 lines 27-30) until at least one of the one or more selected memory cells passes the first verify voltage (i.e. until the memory cell transistor(s) MT passing verification is equal to or greater than a specified value (S23, YES); fig. 7);
and in response to a voltage of at least one of the one or more selected memory cells passes the verify voltage (S23, YES; fig. 7), apply (at S18a; fig. 6) a second program voltage (a first VPGM voltage of a fine program is applied in response to completion of the foggy program; fig. 8) to the selected word line (WLx; fig. 6) after applying the first program voltage (i.e. application of the first VPGM voltage in the fine program is after application of the first VPGM voltage of the foggy program; fig. 8), wherein the second program voltage is incremented by a second amount (ΔVPGM; fig. 8) smaller than the first amount (col. 11 line 21).

Regarding claim 3, Abe discloses the memory device, wherein the controller configured to instruct the word line driver to: apply a second program voltage to the selected word line after applying the first program voltage further comprises:
apply the second program voltage incremented with the second amount until all of the one or more selected memory cells passes (S23, YES; fig. 7) a second verify voltage (Vvfy; fig. 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 9,269,445 ‒hereinafter Abe) in view of Dutta et al. (US 2012/0033500 ‒hereinafter Dutta).

Regarding claim 4, Abe discloses the memory device, wherein each of the first and second program voltages comprises a series of programming voltage pulses incremented by the respective first or second amount, and wherein the series of programming voltage pulses is in a form of a staircase starting from an initial voltage level (fig. 8). 
Abe does not expressly disclose a staircase waveform.
Dutta discloses wherein the series of programming voltage pulses is in the form of a staircase waveform starting from an initial voltage level (fig. 6).
Staircase waveform representing a series of voltage pulses are common and well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Abe is modifiable as taught by Dutta for the purpose of facilitating data accessing schemes by applying variations of programming pulses which increase incrementally by a step size (para 0097-0100 of Dutta), as is consistent with known practices in the prior art.

Regarding claim 5, Abe does not expressly disclose the memory device, wherein the initial voltage level of the second program voltage is larger than the initial voltage level of the first program voltage.
Dutta discloses wherein the initial voltage level of the second program voltage is larger than the initial voltage level of the first program voltage (fig. 6).
Varying initial program voltage pulses are common and well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Abe is modifiable as taught by Dutta for the purpose of facilitating data accessing schemes by applying variations of programming pulses which increase incrementally by a step size (para 0097-0100 of Dutta), as is consistent with known practices in the prior art.

Regarding claim 6, Abe discloses the memory device, wherein the controller is further configured to instruct the word line driver to apply the second verify voltage to the selected word line between two adjacent program voltage pulses (i.e. between first and second VPGM voltages of the fine program; fig. 8).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 9,269,445 ‒hereinafter Abe) in view of Dutta et al. (US 2012/0033500 ‒hereinafter Dutta) as applied above, and further in view of Yip (US 2010/0128523).

Regarding claim 7, Abe discloses the memory device, wherein the memory device further comprises:
a plurality of bit lines (BL; fig. 3) coupled to the selected memory cells (memory cell transistors MT; fig. 3);
a sensing circuit (113; fig. 2); and the controller (200; fig. 1) is coupled (i.e. electrically coupled) to the sensing circuit (113; fig. 2), and is further configured to: receive a data from one of the selected memory cells through one of the bit lines corresponding to the selected memory cells (col. 4 lines 47-49) after applying the verify voltage (fig. 7).
Abe, as modified, does not expressly disclose a column decoder coupled to the plurality of bit lines; a sensing circuit coupled to the column decoder; the controller is coupled to the column decoder and the sensing circuit, instruct the column decoder to receive a data current; and instruct the sensing circuit to compare the data current with a verify current.
Dutta discloses a column decoder (160; fig. 1) coupled to the plurality of bit lines (BL; fig. 1); and a sensing circuit (100; fig. 1, further detailed in fig. 4) coupled to the column decoder (160; fig. 1); and the controller (110; fig. 1) is coupled to the column decoder and the sensing circuit (para 0074-0075), and is further configured to: 
instruct to receive a data current from one of the selected memory cells (a conduction current from the selected memory cell, icell; fig. 4; para 0094) through one of the bit lines corresponding to the selected memory cells (any of a bit line 410 that is coupled to the selected memory cells of word line WLn; fig. 4, 7A) after applying the verify voltage (para 0091); and instruct the sensing circuit to compare the data current (icell of the first selected memory cell; para 0094) with a verify current (a demarcation current that functions to verify the first data current; para 0091, 0094).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Abe is modifiable as taught by Dutta for the purpose of preventing errors in data accessing schemes due to widening of threshold distributions by applying variations of programming pulses which increase incrementally by a step size (para 0072 of Dutta).
Yip discloses instruct the column decoder (846; fig. 8) to receive a data current from one of the selected memory cells through one of the bit lines corresponding to the selected memory cells (bitlines BL1-BL2 are eventually connected to sense amplifiers 850 which detect a state of the selected memory cell by sensing data current received from the bit lines via column decoder 846; para 0021, 0046) after applying the verify voltage (after applying the verify voltage in the verification operation (707 of 711); fig. 7).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Abe is further modifiable as taught by Yip for the purpose of facilitating data accessing scheme by reducing program disturbances using optimized operating parameters (para 0039 of Yip).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2012/0033500 ‒hereinafter Dutta) in view of Yip (US 2010/0128523), and further in view of Ho et al. (US 2008/0186780 ‒hereinafter Ho).

Regarding claim 8, Dutta discloses a memory device, comprising:
a memory array (155; fig. 1) including a plurality of memory cells (para 0006);
a plurality of word lines (WL; fig. 2) and a plurality of bit lines (BL; fig. 2) coupled to the plurality of memory cells (para 0074);
a word line driver (130; fig. 1) coupled to the word lines (WL; fig. 2);
a column decoder (160; fig. 1) coupled to the bit lines (BL; fig. 2);
a sensing circuit (100; fig. 1, further detailed in fig. 4) coupled to the column decoder (160; fig. 1); and
a controller (110; fig. 1) coupled to the word line driver, the column decoder, and the sensing circuit (para 0074-0075), and configured to:
instruct the word line driver (130; fig. 1) to:
sequentially apply a first program voltage (at step 800, apply first initial Vpgm; fig. 8A) to a first word line (WLn; fig. 7A, 8A) of the word lines coupled to a first selected memory cell (i.e. any of a first selected memory cell coupled to WLn; fig. 7A) of the memory cells; and
apply the first program voltage (at step 802, apply the first initial Vpgm; fig. 8A) to a second word line (WLn+1; fig. 7A, 8A) of the word lines coupled to a second selected memory cell (i.e. any of a second selected memory cell coupled to WLn+1; fig. 7A) of the memory cells;
sequentially receive a first data current (a conduction current of the first selected memory cell, icell; fig. 4; para 0094) from the first selected memory cell (coupled to word line WLn; fig. 4) through a first bit line (any of a first bit line 410 that is coupled to the first selected memory cell of word line WLn; fig. 4, 7A) of the bit lines coupled to the first selected memory cell; and
receive a second data current (a conduction current of the second selected memory cell, icell; fig. 4; para 0094) from the second selected memory cell (coupled to word line WLn+1; fig. 4) through a second bit line (any of second bit line 410 that is coupled to the second selected memory cell of word line WLn+1; fig. 4, 7A) of the bit lines coupled to the second selected memory cell; and 
instruct the sensing circuit (during the sense operation, a verify voltage is applied to a word line; fig. 4, para 0091) to:
compare the first data current (icell of the first selected memory cell; para 0094) with a verify current (a demarcation current that functions to verify the first data current; para 0091, 0094); and 
compare the second data current (icell of the second selected memory cell; para 0094) with the verify current (the demarcation current that functions to verify the second data current; para 9901, 0094),
a sequence of programming the word lines (fig. 7A).
Dutta does not expressly disclose instruct the column decoder to: receive a data current; and the verify current is configured to be adjusted according to a sequence of programming.
Yip discloses instruct the column decoder (846; fig. 8) to receive a data current from one of the selected memory cell through one of a bit line (bit lines BL1-BL2 are eventually connected to sense amplifiers 850 which detect a state of the selected memory cell by sensing data current received from the bit lines via column decoder 846; para 0021, 0046).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Dutta is modifiable as taught by Yip for the purpose of facilitating data accessing schemes by reducing program disturbances using optimized operating parameters (para 0039 of Yip).
Ho discloses the verify current (i.e. a program reference current for program verifying; para 0021) is configured to be adjusted (para 0021) according to a sequence of programming (fig. 3, 4).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Dutta is modifiable as taught by Ho for the purpose of facilitating data accessing schemes and improving the overall reliability of the device (para 0027 of Ho).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2012/0033500 ‒hereinafter Dutta) in view of Ho et al. (US 2008/0186780 ‒hereinafter Ho).

Regarding claim 16, Dutta discloses a method for operating a memory device, the memory device comprising a memory array including a plurality of memory cells (fig. 1), the method comprising:
Programming (at step 800; fig. 8A) a first selected memory cell (i.e. any of a first selected memory cell coupled to WLn; fig. 7A) of the plurality of memory cells;
verifying the programmed first selected memory cell (at step 800 with first set of verify levels; fig. 8A) based on a verify current (a demarcation current that functions to verify the first data current; para 0091, 0094);
programming (at step 802; fig. 8A) a second selected memory cell (i.e. any of a second selected memory cell coupled to WLn+1; fig. 7A) of the plurality of memory cells after programming the first selected memory cell (after step 800; fig. 8A); and
verifying the programmed second selected memory cell (at step 802 with first set of verify levels; fig. 8A) based on the verify current (the demarcation current; para 0091, 0094), according to the sequence of programming selected memory cells (fig. 7A).
Dutta does not expressly disclose wherein the verify current is configured to be adjusted.
Ho discloses wherein the verify current is configured to be adjusted (para 0021).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Dutta is modifiable as taught by Ho for the purpose of facilitating data accessing schemes and improving the overall reliability of the device (para 0027 of Ho).

Allowable Subject Matter
Claim(s) 9-15 and 17-21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to dependent claim 9, the prior art fails to teach or suggest the claimed limitations, namely verify current associated with a later programmed word lines is configured to be smaller than that associated with an earlier programmed word lines.
With respect to dependent claim 10 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely sequentially receive a third data current from the first selected memory cell through the first bit line of the bit lines coupled to the first selected memory cell and receive a fourth data current from the second selected memory cell through the second bit line of the bit lines coupled to the second selected memory cell; and instruct the sensing circuit to: compare the third data current with the verify current; and compare the fourth data current with the verify current.
With respect to dependent claim 17 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely the verify current associated with a later programmed word lines is configured to be smaller than that associated with an earlier programmed word lines.
The allowable claims are supported in at least fig. 6 of the instant application.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) above have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-272-2267, fax number 571-273-2267.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 4:30 PM Eastern.  
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
[AltContent: connector]                                                                                 Primary Examiner, Art Unit 2824